PETITION TO REHEAR DENIED
CARNEY, Presiding Judge.
On January 17, 1972, this Court rendered an opinion reversing the lower Court and remanding the cause for a new trial on the sole issue of the value of services rendered by the complainant, S. Richard Bauman, to the defendants, Eulyse M. Smith, James B. Cartwright, and Arnold M. Weiss. The defendants, Eulyse M. Smith, et al., have filed a petition to rehear in which our attention was called to T.C.A. Section 21-1011 which is as follows:
“21-1011. Right to trial by jury. — Either party to a suit in chancery is entitled, upon application, to a jury to try and determine any material fact in dispute, save in cases involving complicated accounting, as to such accounting, and those elsewhere excepted by law or by provisions of this Code, and all the issues of fact in any proper case shall be submitted to one jury.”
Also our attention was directed in said petition to the cases of Buchanan v. Gower, 7 Civ.App. Cases (Higgins) 306; Minton v. Wilkerson, 133 Tenn. 484, 182 S.W. 238; and Wright v. Jackson Construction Co., 138 Tenn. 145, 196 S.W. 488; and to Section 589 of Gibson’s Suits in Chancery, 5th Edition.
In Tennessee there is neither constitutional nor common law right to trial by jury in equity cases. Hunt v. Hunt, 169 Tenn. 1, 80 S.W.2d 666; Harbison v. Briggs Bros. Paint Mfg. Co., (1962), 209 Tenn. 534, 354 S.W.2d 464; Greene Coun*941ty Union Bank v. Miller, 18 Tenn.App. 239, 75 S.W.2d 49.
It is only by statute 21-1011 quoted above that parties are given the right to jury trials in equity cases “to try and determine any material fact in dispute.”
Whenever a jury trial is granted in Chancery Court under T.C.A. Section 21-1011, the fact issues are tried according to the forms of law and the jury verdict has the same force as at law. T.C.A. Section 21-1016; Davis v. Mitchell, 27 Tenn.App. 182, 178 S.W.2d 889. Prior to the enactment of 21-1011 a jury trial could be had only in the discretion of the Chancellor, was advisory only and upon appeal the case was tried do novo. Gibson’s Suits in Chancery, 4th Edition, Section 554a and Section 1269d(3).
The right of a party to a trial by jury in the Chancery Court is not unlimited and the Chancellor may refuse to submit issues that are of a complicated nature but his action in refusing to submit issues to the jury is subject to review. Arrants v. Sweetwater Bank & Trust Co., (1965), 55 Tenn.App. 631, 404 S.W.2d 253.
In the case of Perkins v. Brown, (1915), 132 Tenn. 294, 177 S.W. 1158, our Tennessee Supreme Court held that in a law case an appellate court could limit the issues for retrial on remand. The practice of remanding law cases for trials solely on the question of damages is clearly established by the case of Acuff v. Vinsant, 59 Tenn.App. 727, 443 S.W.2d 669.
In the case of Wright v. Jackson Construction Co., 138 Tenn. 145, 196 S.W. 488, our Tennessee Supreme Court held that where a Chancellor granted a new trial as to some but not all of the issues of fact tried to a jury in Chancery Court, he was in error, and that having granted a new trial as to some issues it was mandatory that the case be retried on all issues of fact. However, in the Wright case our Tennessee Supreme Court made this very salient statement:
“It may be that this court, in the exercise of its appellate jurisdiction, when we can clearly see that a due administration of justice requires it, as was done in a recent law case (Perkins v. Brown, 132 Tenn. 294, 177 S.W. 1158, L.R.A., 1915F, 723, Ann.Cas., 1917A., 124), can approve the verdict on one issue, and so remove it from the field of controversy, and remand for a new trial on the other, or others, in a chancery cause; but such a case is not before us, at this time, and we do not now decide it.”
T.C.A. Section 21-1016 provides as follows:
“The trial shall be conducted like other jury trials at law, the finding of the jury having the same force and effect, and the court having the same power and control over the finding, as on such trials at law.”
We construe the words in T.C.A. Section 21-1011 “and all the issues of fact in any proper case shall be submitted to one jury” to be part of a legislative intent to make jury trials in Chancery Court, with exceptions noted in said statute, conform to the practice at the common law, to-wit, in jury trials at common law all issues of fact must be submitted to one jury and the case not tried piecemeal. There is nothing in T.C.A. Section 21-1011 or companion sections which indicate legislative intent to give a litigant greater rights by jury trial in Chancery Court than litigants have by jury trial at the common law.
We think this is a proper time and case to follow the suggestion contained in the quotation from Wright v. Jackson Construction Co., supra.
In the case at bar the Chancellor approved the finding of the jury that the defendants breached their contract with the complainant. We hold that prompt and ef*942ficient administration of justice requires that this issue of fact be removed from the field of controversy and the cause remanded for a determination of the value of the services rendered by the complainant to the defendants in accordance with our opinion announced of date January 17, 1972.
Petition to rehear is denied at the cost of appellees.
MATHERNE and NEARN, JJ., concur.